Citation Nr: 9908961	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-28 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
basal cell carcinoma, secondary to Agent Orange exposure.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for nerve damage, anxiety and chest pain, 
all claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment.



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel





INTRODUCTION

The appellant had active duty in the Navy from August 1962 to 
August 1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied, as not 
well-grounded, the appellant's claim for entitlement to 
service connection for a skin disorder (basal cell carcinoma) 
secondary to Agent Orange, as well as his claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for nerve damage, anxiety and chest pain, all claimed 
to be the result of Department of Veterans Affairs (VA) 
medical treatment.  The appellant has represented himself 
throughout the course of this appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant had active service during the Vietnam era; 
he served on the USS BENNINGTON in 1964 and 1965, and he says 
the ship was in the waters off the coast of the Republic of 
Vietnam. 

3.  There is no competent medical evidence of a diagnosis of 
chloracne or other acneform disease consistent with chloracne 
or a diagnosis of porphyria cutanea tarda.

4.  The appellant has submitted no competent medical evidence 
showing that his currently diagnosed basal cell carcinoma was 
present within one year following separation from service.

5.  The appellant also has not submitted medical evidence of 
any nexus between his current basal cell carcinoma and any 
disease, incident, event, exposure, or injury incurred during 
service.

6.  There is no medical evidence or competent opinion of 
record linking the appellant's alleged nerve damage, anxiety 
or chest pain to any aspect of medical care he received at a 
VA facility, including any MRI examination.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a skin disorder 
(basal cell carcinoma) secondary to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307(a), 3.309 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for nerve damage, anxiety or chest pain as a 
result of VA medical treatment.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998); Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) generally 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

I.  Agent Orange Claim.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant contends that he suffers from a skin disorder 
(diagnosed as basal cell carcinoma) as a consequence of 
exposure to Agent Orange while he served on an aircraft 
carrier off the coast of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
appellant's service personnel records and service medical 
records indicate that, while he was stationed in California, 
he served on the USS BENNINGTON on two separate occasions, 
once in mid-1964, and again from April to August of 1965.  
However, it has not been verified for the record where that 
vessel was during the voyages on which the appellant served.  
This matter does not need further clarification in view of 
the holding as explained below.

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e).  The specified diseases are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
multiple myeloma, respiratory cancers, and soft-tissue 
sarcoma.  Id.  

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed under 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(6)(iii).  A recent decision issued by the United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has held that both service in the 
Republic of Vietnam during the designated time period and a 
diagnosis of one of the listed diseases is required in order 
to establish entitlement to the in-service presumption of 
exposure to an herbicide agent.  McCartt v. West, No. 97-1831 
(U.S. Vet. App. Feb. 8, 1999).

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  
Thus, even assuming, arguendo, that the appellant did serve 
in the waters offshore the Republic of Vietnam during the 
designated period, since basal cell carcinoma is not a listed 
disease and since there is no presumption of a connection 
between herbicide exposure and subsequently developing basal 
cell carcinoma, service connection cannot be allowed on a 
presumptive basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The appellant indicated on his VA Form 21-526, submitted in 
July 1996, that he had first incurred skin cancer on his nose 
in October 1989.  Review of the medical evidence of record 
indicates that the appellant was being treated at the 
Arkansas Dermatology Clinic in March 1985, when his chief 
complaint was dry skin and a sore on his left ear; eczema was 
the diagnosis.  No mention of any problem with the nose 
occurs until March of 1988, when an actinic keratosis was 
observed on the appellant's nose.  The appellant was first 
diagnosed with basal cell carcinoma of the nose in October 
1989.  There is no medical evidence of record demonstrating 
the existence of any skin disorder within one year after 
separation from service; the appellant himself gave an onset 
date of 1989 for the skin cancer.  

Furthermore, one of the appellant's private treating 
dermatologists, an assistant professor of dermatology at the 
University of Arkansas, sent a letter to the RO in September 
1996, in which he stated that he knew of "no connection 
between basal cell carcinoma and Agent Orange exposure."  
Thus, no competent medical evidence has been submitted which 
shows that the basal cell carcinoma of the nose is due to 
exposure to Agent Orange in service.  To support the claim, 
only the appellant's opinion of a causal connection between 
claimed disability and exposure to Agent Orange in service 
has been offered.  The record does not contain any medical 
evidence corroborating the appellant's claim.  Personal 
statements made by the appellant are of little probative 
value without corroborating medical evidence.  While the 
Board does not doubt that he is sincere in his belief, the 
appellant is not qualified to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)  (A lay person 
is not qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).

In sum, even if it is assumed that the appellant did serve in 
the offshore waters of Vietnam, the appellant's basal cell 
carcinoma of the nose is not a disease for which the VA has 
determined that a presumption of service connection based on 
exposure to herbicides is warranted, there is no evidence of 
incurrence in service, and the claim fails to meet the 
requirement of competent medical evidence showing a nexus 
between a present disability and an in-service disease or 
injury.  Consequently, the Board concludes the claim for a 
skin disorder claimed as secondary to Agent Orange exposure 
is not well-grounded.  38 U.S.C.A. §§ 1110, 5107(a); 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

Moreover, as noted, there is no evidence of a chronic skin 
disorder or basal cell carcinoma in service or thereafter 
until 24 years after service.  Thus an inferred claim for 
primary or direct service connection is not well-grounded.  
Again it is noted that there is no competent evidence on file 
of any chronic skin disorder that can be, in any way, 
attributed to service.  

Finally, the claim must also be denied because there is no 
medical opinion, or other competent evidence, linking any 
alleged skin disorder with Agent Orange exposure.  Thus, a 
direct causal link between the appellant's alleged skin 
disorder and exposure to Agent Orange used in Vietnam has not 
been demonstrated.

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where a claim is not-well 
grounded it is incomplete, and the VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  The Board finds in this case 
that the RO fulfilled its obligation to the appellant in its 
August 1997 Statement of the Case (SOC) in which the 
appellant was informed that claim was being found not well-
grounded because his service medical records were negative 
for any clinical evidence of any skin disease or cancer and 
because he did not have a diagnosis of a skin disease 
associated with exposure to herbicides; the Board therefore 
concludes that the notice required in Robinette has been 
satisfied.  Moreover, there is no indication that there are 
any available records which would make the claim well-
grounded.

Since the appellant has failed to present competent medical 
or historical evidence that his claim of suffering from a 
skin disorder (basal cell carcinoma) secondary to herbicide 
exposure is plausible, that is, he has failed to present 
medical evidence that links the alleged skin disorder to 
service or show that there is any connection to herbicide 
exposure, the claim for service connection for a skin 
disorder secondary to Agent Orange exposure must be denied as 
not well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


II.  Section 1151 Claim.

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 115 S. Ct. 552 (1994).  As a 
result, the fault, negligence, or accident requirement set 
forth in 38 C.F.R. § 3.358(c)(3) was invalidated on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the Supreme Court.  The Board notes that the 
appellant's § 1151 claim was filed in July 1996, and that the 
initial rating decision denying that claim was issued in 
March 1997.

In this case, the appellant contends that, as the result of 
undergoing an MRI at a VA facility, he has suffered from 
chest pain, anxiety and nerve damage to his upper and lower 
extremities.  He maintains that he began to suffer from these 
conditions after being left in the MRI tunnel, but he is 
unable to state when this MRI occurred, other than to say it 
was after 1983, and perhaps in 1985 or 1986.  The Board 
initially relates that the RO has been unable to locate any 
VA treatment records, while the appellant has submitted an 
appointment reminder list indicating that he had had two VA 
neurology clinic appointments in April 1985, two in July 
1985, and one in May 1986.  Additional development is not 
indicated in view of the holding as explained below.

Review of the private medical evidence of record reveals that 
the appellant was treated at the Central Arkansas General 
Hospital in July 1979 for a three-hour history of chest pain 
and left arm pain and numbness.  The hospital report states 
that the appellant gave a history of three or four previous 
episodes of these symptoms and that he was being treated by a 
doctor for hypertension.  The final diagnosis was chest pain 
of musculoskeletal etiology.  

The appellant was subsequently treated at that same hospital 
in July 1984, after he was involved in a motorcycle accident.  
The hospital record indicates that the appellant suffered 
injuries to the right elbow, the right ribs and both knees.

Records from the Weathers Clinic indicate that the appellant 
sought treatment in October 1989, after he had developed 
chest pain with a near syncopal episode in Florida.  He 
reported that a myocardial infarction had been ruled out.  
The review of systems revealed a history of chest pain, 
allergies and sinus problems.  On physical examination, 
neurological testing was found to be grossly intact.  After 
negative cardiac testing, the private physician noted that 
the Florida incident sounded much like a hyperventilation 
syndrome.  Upper GI testing and gall bladder testing were 
also negative in October 1989.  In December 1989, the doctor 
questioned whether the appellant suffered from DaCosta's 
Syndrome.  In January 1990, the chart indicated that the 
appellant had been diagnosed with stress-induced chest pain.

The records from the Central Arkansas General Hospital also 
indicate that the appellant underwent various other tests in 
October 1989 in a search for the cause of his complaints of 
chest pain and left arm pain and numbness.  Nerve conduction 
and EMG studies were performed on both upper extremities.  
The tests findings raised the suspicion that the appellant 
had left carpal tunnel syndrome and the mild abnormalities of 
the right palmar sensory nerve were found to be suggestive of 
right carpal tunnel syndrome.  The appellant also underwent 
an EEG which resulted in abnormal findings consistent with a 
focal dysfunction of the right temporal region.  A follow-up 
brain CT showed no indication of vascular abnormalities.  A 
CT scan of the brachial plexus revealed no signs of brachia 
plexus avulsion or masses or pathological findings.  

In September 1996, the appellant underwent a VA psychiatric 
examination.  The diagnosis rendered was Somatoform Disorder, 
NOS.  The appellant also underwent a VA medical examination; 
the examiner reviewed all of the medical records.  The 
diagnosis rendered was nonorganic chest pain.  The appellant 
then underwent a VA neurological examination in October 1996.  
The appellant complained of damage to the nerves of his upper 
and lower extremities secondary to an MRI ordered at a VA 
facility sometime after 1983.  The appellant stated that he 
was unable to state exactly when his symptoms began, but said 
that he thought that he had the MRI secondary to symptoms 
like those he now had.  On physical examination, all 
neurologic testing was intact.  Tenderness to palpation of 
the costochondral joints on the left side was demonstrated.  
Palpation of the left foot, at the base of the middle toe, 
also demonstrated tenderness.  The examiner rendered 
diagnoses of probable left costochondritis; a Morton's 
neuroma was suspected in the left foot; and a vague history 
of paresthesia involving the left hand with a normal current 
neurological examination.  The examiner also opined that none 
of the symptoms experienced by the appellant could be related 
to his having undergone an MRI scan.

38 C.F.R. § 3.358, the regulation implementing 38 U.S.C.A. 
§ 1151, provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was an MRI test, 
rendered by VA personnel, that caused the appellant to suffer 
from the chest pains, anxiety and nerve damage he claims.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well-grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  In this case, the evidentiary 
assertions by appellant as to the fact that he underwent an 
MRI at a VA facility would be within his competence, but the 
§ 1151 claims are beyond the competence of the person making 
the assertions, as will be explained.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements to establish that he currently suffers from any 
nerve disorder of the upper or lower extremities, or any 
chest pain, or any psychiatric disorder due to being left in 
an MRI tunnel at a VA facility; the appellant is not 
medically trained and is not qualified to render such a 
medical opinion that he suffered additional medical 
disability as the result of VA care or lack thereof.  He is 
also not qualified to diagnosis the presence of any medical 
condition such as a nerve disorder of the extremities; the 
October 1996 VA neurology examination found no neurological 
deficits.  Further, there is no medical evidence which 
indicates that the costochondral pathology or the somatoform 
disorder which the appellant currently demonstrates has any 
relationship to the medical treatment rendered by VA 
providers, as opposed to the existence of a pre-existing 
condition involving chest pain and extremity numbness in 
1979, or the intercurrent cause of the July 1984 motor cycle 
accident, or the existence of a Morton's neuroma, and such 
would be required to make the claim plausible.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The appellant's allegations of nerve damage, chest pain and 
anxiety are not otherwise borne out by the evidence of 
record, including any credible medical opinion that any 
course of treatment he received at the VA has resulted in any 
additional pathology of the nervous system, the cardiac 
system or any of the extremities and therefore, his claim is 
not well-grounded.  

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It is also noted, however, 
that there is no allegation that there are records that could 
be obtained that could make the claim well-grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its August 1997 SOC in which the appellant 
was informed that his claim was not well-grounded because 
there was no medical evidence demonstrating that any of the 
claimed conditions were directly related to VA medical 
treatment or that the conditions the appellant complained of 
could possibly have been caused by an MRI.  Thus, the Board 
concludes that the notice required in Robinette has been 
satisfied.  

If the appellant were to submit documentation such as 
clinical evidence or a persuasive medical opinion tending to 
show that he has any additional disability due to VA 
treatment, his claim could be considered well-grounded as per 
Robinette.  Absent evidence or credible medical opinion that 
the appellant's currently suffers from any nerve damage, 
chest pain or anxiety as the result of care and medical 
treatment provided by the VA, the Board finds that the 
appellant's claim must be denied as not well-grounded.  
38 U.S.C.A. § 5107; Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

Entitlement to service connection for a skin disorder, basal 
cell carcinoma, secondary to Agent Orange exposure is denied 
on the basis that the claim is not well-grounded.

The appellant's claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for nerve damage, chest pain and/or 
anxiety due to VA treatment, including MRI testing, is denied 
as not well-grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals
